NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (the “Agreement”) is made and entered into as of
October 1, 2011, by and among Amarantus Biosciences, Inc., a Delaware
corporation (the “Company”), and Dr. Samuel Herschkowitz (the “Purchaser”).

WHEREAS, the Company currently requires funds to help finance its operations as
it pursues its next round of equity financing; and

WHEREAS, the Purchaser is willing to advance funds to the Company in exchange
for the issuance to the Purchaser of a promissory note evidencing the Company’s
obligation to repay the Purchaser’s loan of the advanced funds, together with
the issuance to the Purchaser of certain equity in the Company, all as provided
in this Agreement.

NOW THEREFORE, the parties hereby agree as follows:

Article I 

PURCHASE, SALE AND TERMS OF NOTE

1.01          The Note. The Company has authorized the issuance and sale to the
Purchaser of the Company’s Promissory Note in the original principal amount of
$150,000. The Promissory Note shall be in the form set forth as Exhibit A hereto
and is herein referred to as the “Note”, which term shall also include any notes
delivered in exchange or replacement therefor.

1.02          Purchase and Sale of Note. The Company agrees to issue and sell to
the Purchaser, and, subject to and in reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, and the Purchaser
agrees to purchase the Note. Such purchase and sale shall take place at a
closing (the “Closing”) to be held at the offices of Goodwin Procter LLP, 620
Eighth Avenue, New York, New York, on the date hereof at 12:00 p.m., New York
City time, or at such other time or place as may be mutually agreed upon by the
Company and the Purchaser. Subject to Section 5.11, at the Closing, the
Purchaser will deliver to the Company as payment in full for the Note the amount
of $150,000, by (i) a check payable to the Company’s order, (ii) wire transfer
of funds to the Company, or (iii) any combination of the foregoing. At the
Closing, the Company will issue and deliver to the Purchaser the duly executed
Note in the principal amount of $150,000.

1.03          No Usury. This Agreement and the Note issued pursuant to the terms
of this Agreement are hereby expressly limited so that in no event whatsoever,
whether by reason of deferment or advancement of loan proceeds, acceleration of
maturity of the loan evidenced hereby, or otherwise, shall the amount paid or
agreed to be paid to the Purchaser hereunder for the loan, use, forbearance or
detention of money exceed the maximum interest rate permitted by the laws of the
State of New York. If at any time the performance of any provision hereof or the
Note involves a payment exceeding the limit of the price that may be validly
charged for the loan, use, forbearance or detention of money under applicable
law, then automatically and retroactively, ipso facto, the agreed upon interest
rate as set forth in the Note shall be reduced to such limit, it being the
specific intent of the Company and the Purchaser that all payments under this
Agreement or the Note are to be credited first to interest as permitted by law,
but not in excess of (i) the agreed rate of interest set forth in the Note, or
(ii) that permitted by law, whichever is the lesser, and the balance toward the
reduction of principal. The provisions of this paragraph shall never be
superseded or waived and shall control every other provision of this Agreement
and the Note.

1

 

 

1.04          Issuance of Bonus Equity. Not later than forty-five (45) days
after the Closing, the Company shall file with the Securities and Exchange
Commission (the “SEC”) a registration statement (the “S-1”) with respect to, and
cause to be declared effective the registration under the Securities Act of
1933, as amended (the “Securities Act”), a number of shares of the Company’s
common stock not less than would be required to issue the Equity Bonus and the
shares issuable in payment of the Board Meeting Fees (the date of such
registration being the “Effective Date”). Not later than ten (10) Business Days
following the Effective Date, the Company shall issue to the Purchaser, or as
Purchaser shall direct, all of the shares comprising the Equity Bonus, which
shares shall be free and clear of all liens, pledges or encumbrances, registered
under the Securities Act, and freely tradeable without restriction. “Equity
Bonus” means a number of shares of the Company’s common stock with an aggregate
Market Value of not less than $150,000. “Market Value” means the average of the
three (3) lowest closing prices of the Company’s common stock published by
Bloomberg L.P. for the thirty (30) trading days preceding the Closing. The
Purchaser shall have no obligation to provide any additional consideration to
the Company for the issuance of the Equity Bonus. The Company shall authorize
and reserve sufficient shares of the Company’s capital stock to be issued upon
the issuance of the Equity Bonus and any Board Meeting Fees. As of the date
hereof, the Market Value was $0.073 per share and the number of shares required
to be included in the Equity Bonus is 2,054,794.

Article II 

CONDITIONS TO PURCHASER’S OBLIGATIONS

The obligation of the Purchaser to purchase and pay for the Note at the Closing
is subject to the fulfillment or waiver, on or before the Closing, of each of
the following conditions:

2.01          Representations and Warranties. Each of the representations and
warranties of the Company set forth in Article III hereof shall be true in all
material respects on the date of the Closing.

2.02          Performance by the Company. The Company shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
each Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.

2.03          Delivery of Note. The Company shall have executed and delivered to
the Purchaser the Note, in the form attached hereto as Exhibit A, evidencing the
Company’s indebtedness in the principal amount of $150,000.

2

 

Article III 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser as follows, each of which
representation and warranty is true and correct as of the date hereof:

 

3.01          Organization, Qualifications and Corporate Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and is duly licensed or qualified to transact
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of the business transacted by it or the character of the
properties owned or leased by it requires such licensing or qualification,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect (as defined below) on the business or assets of the
Company. “Material Adverse Effect” shall mean any event, change, violation,
inaccuracy, circumstance or effect that is, individually or in the aggregate,
materially adverse to the condition (financial or otherwise), capitalization,
properties, employees, assets (including intangible assets), business,
operations or results of operations of the Company. The Company has the
corporate power and authority to own and hold its properties and to carry on its
business as now conducted and as presently proposed to be conducted, to execute,
deliver and perform this Agreement and to issue, sell and deliver the Note. The
Company does not own any equity interest, directly or indirectly, in any other
entity, has never owned any such equity interest, and has never operated as a
subsidiary or division of another entity.

3.02          Authorization of Agreements, Etc. The execution and delivery by
the Company of this Agreement and the performance by the Company of its
obligations hereunder and the issuance, sale and delivery of the Note have been
duly authorized by all requisite corporate action and will not violate any
provision of law, any order of any court or other agency of government, the
Certificate of Incorporation of the Company, as amended, or the Bylaws of the
Company, as amended, or will not result in a violation of any provision of any
indenture, agreement or other instrument to which the Company, or any of its
properties or assets is bound, or conflict with, result in a material breach of
or constitute (with due notice or lapse of time or both) a default under any
such indenture, agreement or other instrument, or result in the creation or
imposition of any lien, charge, restriction, encumbrance, or, to the Company’s
knowledge, claim of any nature whatsoever upon any of the properties or assets
of the Company, the result of any of which would have a material adverse effect
on the business of the Company.

3.03          Validity. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms. The Note,
when executed and delivered in accordance with this Agreement, will constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms. The Note and the shares comprising the
Equity Bonus and the Board Meeting Fee, when issued, sold and delivered in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable.

3

 

3.04          Litigation. There is no action, suit, claim, proceeding or
investigation pending or, to the Company’s knowledge, threatened against or
affecting the Company or any of its properties, at law or in equity, or before
or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action or suit by the Company pending, threatened
or contemplated against others.

3.05          Material Adverse Effect. Since December 31, 2010, there has
occurred no Material Adverse Effect.

3.06          Complete Disclosure. As of the Closing, the Company has made
available to the Purchaser all the information that the Purchaser has requested
in making his decision to acquire the Note. To the Company’s knowledge, neither
this Agreement nor any other documents or certificates furnished or to be
furnished in connection herewith, when taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made. The Company does not represent
or warrant that it will achieve any financial projections provided to the
Purchaser and represents only that such projections were made in good faith.

3.07          SEC Filings; Financial Statements. The Company has filed all
forms, reports and documents required to be filed by it with the SEC (the
“Company SEC Reports”). The Company SEC Reports (i) were prepared in accordance
with either the requirements of the Securities Act or the Securities Exchange
Act of 1934, as amended, as the case may be, and the rules and regulations
promulgated thereunder, and (ii) did not, at the time they were filed, or, if
amended, as of the date of such amendment, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each of the financial
statements (including, in each case, any notes thereto) contained in the Company
SEC Reports are correct in all material respects, present fairly the financial
condition and operating results of the Company as of the date(s) and during the
period(s) indicated therein, and have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the period indicated. Except as set forth in the most recent
financial statements contained in the Company SEC Reports, the Company does not
have any material liability (whether accrued, contingent or otherwise) other
than liabilities not of the type required by GAAP to be reflected or reserved on
a balance sheet prepared in accordance with GAAP.

4

 

 

Article IV 

COVENANTS

 

4.01          Advisor to the Board. Commencing on the date hereof and effective
so long as any amount payable under the Note remains outstanding, the Purchaser
or his designee is hereby appointed as a special advisor (the “Board Advisor”)
to the Board of Directors of the Company (the “Board”), and the Board Advisor
shall be invited (upon not less than ten (10) Business Days’ notice) to, but
shall not be required to attend, all meetings of the Board. The Board Advisor
shall also be entitled to invite one (1) additional person to attend Board
meetings. The Company shall promptly reimburse the reasonable travel expenses of
the Board Advisor incurred in connection with the Board Advisor’s attendance at
meetings of the Board. The Company shall pay to the Purchaser a fee of $2,500
for the Board Advisor’s attendance at each such meeting of the Board (each, a
“Board Meeting Fee”). The Board Meeting Fee shall be payable in shares of the
Company’s common stock valued, with respect to the Board Meeting Fee relating to
the first two meetings of the Board at which the Board Advisor is present, at
Market Value (which, as of the date hereof, would result in the issuance of
34,247 shares to the Purchaser per each such Board meeting), and with respect to
each subsequent meeting of the Board at which the Board Advisor is present, at
the weighted average trading price of the Company’s common stock on the date
each such meeting is held (or, if such date is not a Business Day, the first
preceding Business Day) as reported by Bloomberg L.P. The shares comprising the
Board Meeting Fee shall be (i) issued to Purchaser or its designee
simultaneously with the issuance of the Equity Bonus, or, if the shares
comprising the Equity Bonus have already been issued, within three (3) Business
Days of the applicable Board meeting, and (ii) free and clear of all liens,
pledges or encumbrances, registered under the Securities Act, and freely
tradeable without restriction.

4.02          Security. As security for its obligations to the Purchaser under
the Note, the Company hereby pledges in favor of the Purchaser a number of
common shares of the Company having a Market Value of not less than $600,000
(the “Pledged Shares”), which number, as of the date hereof, is 8,219,178
shares. Promptly following the execution of this Agreement but in no event more
than five (5) Business Days after the date hereof, the Company will deliver to
the Purchaser a stock certificate evidencing the Pledged Shares together with a
stock transfer power executed in blank by the Company. In the event there occurs
any Event of Default (as defined in the Note) that is not cured within seven (7)
days, the Purchaser shall be entitled to enforce its security interest in the
Pledged Shares and good, valid and unencumbered title to the Pledge Shares shall
vest in the Purchaser. The Company shall then, at its expense, obtain and
deliver to the Purchaser a legal opinion from legal counsel reasonably
acceptable to the Purchaser confirming that (i) the Pledged Shares are
registered under the Securities Act and freely tradeable without restriction and
(ii) any legends upon the stock certificates evidencing the Pledged Shares may
be removed. Upon the Purchaser’s request, the Company will instruct the
Company’s transfer agent to re-issue in the Purchaser’s name the stock
certificate evidencing the Pledged Shares.

4.03          Use of Proceeds; Access to Information. The proceeds of the
purchase of the Note by the Purchaser shall be used by the Company to allow the
Company to fund ongoing research and development activities and current
liabilities. The Company shall promptly provide to the Purchaser a detailed
memorandum setting forth the use of proceeds from the purchase of the Note for
the period ending November 15, 2011. Not less than five (5) Business Days prior
to the first day of each month, the Company shall deliver to the Purchaser a
detailed budget (the “Budget”), and in the event the Company’s expenditures in
any month exceed the projections in the Budget relating to such month by more
than 10%, the Company shall promptly (but in any event within five (5) Business
Days of such deviation) report such deviation to the Purchaser.

5

 

 

4.04          Restriction on Fund-Raising. Upon filing the S-1 with the SEC, the
Company shall not, directly or indirectly, engage in additional fund-raising,
issue any additional equity or debt securities or incur any additional
indebtedness for borrowed money until the Effective Date or November 15, 2011,
whichever is earlier.

Article V 

MISCELLANEOUS

5.01          No Waiver; Cumulative Remedies. No failure or delay on the part of
any party to this Agreement in exercising any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

5.02          Amendments, Waivers and Consents. Any provision in this Agreement
to the contrary notwithstanding, changes in or additions to this Agreement or
the Note may be made, and compliance with any covenant or provision herein or
therein set forth may be omitted or waived, if the Company shall obtain consent
thereto in writing from the Purchaser.

5.03          Addresses for Notices, etc. Any notice required or permitted
hereunder shall be given in writing and shall be conclusively deemed effectively
given upon personal delivery or delivery by courier, or after transmission if
sent by confirmed facsimile transmission, in each case addressed as set forth
below each party’s name on the signature page of this Agreement, or at such
other address as the Company or the Purchaser may designate by advance written
notice to the other party hereto.

5.04          Binding Effect; Assignment. The terms and conditions of this
Agreement shall be binding upon and inure to the benefit of the Company and the
Purchasers and their respective heirs, successors and assigns.

5.05          Headings; Interpretation. In this Agreement, (i) the meaning of
defined terms shall be equally applicable to both the singular and plural forms
of the terms defined; (ii) the captions and headings are used only for
convenience and are not to be considered in construing or interpreting this
Agreement and (iii) the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation”. All references in this
Agreement to sections, paragraphs, exhibits and schedules shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits and
schedules attached hereto, all of which exhibits and schedules are incorporated
herein by this reference. “Business Day” means a weekday on which banks are open
for general banking business in New York City, New York.

5.06          No Finder’s Fees. Each party represents that it neither is nor
will be obligated for any finder’s or broker’s fee or commission in connection
with the transactions contemplated by this Agreement. The Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee (and any asserted
liability) for which the Purchaser is responsible. The Company agrees to
indemnify and hold harmless the Purchaser from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee (and any asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

6

 

 

5.07          Survival of Representations and Warranties. All representations
and warranties made in this Agreement or the Note or any other instrument or
document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof, and the Closing, and shall in no way
be affected by any investigation of the subject matter thereof made by or on
behalf of the Purchaser or the Company, as the case may be.

5.08          Prior Agreements. This Agreement constitutes the entire agreement
between the parties and supersedes any other prior understandings or agreements
concerning the subject matter hereof.

5.09          Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

5.10          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

5.11          Payment of Fees. All reasonable and documented expenses, including
legal fees and out of pocket expenses of counsel for the Purchaser, related to
the financing to which this Agreement and the Note relate, incurred by the
Purchaser, up to an aggregate maximum amount of $3,000 (which amount may, at the
Purchaser’s discretion, be withheld from the amount required to be paid to the
Company pursuant to Section 2.01), shall be promptly paid by the Company. The
Company shall bear and be responsible for all legal and filing fees and other
expenses associated with the S-1 and the issuance of the Equity Bonus.

5.12          Counterpart; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement may be executed and delivered by facsimile, or by
e-mail in portable document format (.pdf) and delivery of the signature page by
such method will be deemed to have the same effect as if the original signature
had been delivered to the other parties.

5.13          Entire Agreement. This Agreement, together with the exhibit hereto
and the Note, constitute the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties with respect to the subject matter hereof.

5.14          Further Assurances. From and after the date of this Agreement, the
Company and the Purchaser shall execute and deliver such instruments, documents
or other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

7

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month and year first above written.

 

 

AMARANTUS BIOSCIENCES, INC.

 

 

By: /s/ Gerald Commissiong

Name: Gerald Commissiong

Title: COO

Address: 674 Almanor Ave., Sunnyvale, CA 94085

 

/s/ Samuel Herschkowitz

Dr. Samuel Herschkowitz

Address: 132 Willow Street, Brooklyn, NY 11201



8

 




EXHIBIT A

 

Form of Note

 

PROMISSORY NOTE

$150,000 OCTOBER 4, 2011

 Subject to the terms and conditions of this Note, for value received, AMARANTUS
BIOSCIENCES, INC., a Delaware corporation (the “Borrower”), hereby promises to
pay to Dr. Samuel Herschkowitz (the “Lender”), the principal sum of One Hundred
and Fifty Thousand Dollars ($150,000) (the “Principal Amount”), together with
interest thereon accruing on and from the date hereof until the entire Balance
is paid, at an annual rate (subject to Section 6 below) equal to twenty percent
(20.0%). Interest shall be calculated based on a 365-day year, compounded
annually, but in no event shall the rate of interest exceed the maximum rate, if
any, allowable under applicable law. “Balance” means, at the applicable time,
the sum of all then outstanding principal of this Note, all then accrued but
unpaid interest and all other amounts then accrued but unpaid under this Note.

This promissory note (the “Note”) is issued by the Borrower pursuant to that
certain Note Purchase Agreement dated as of the date hereof (the “Purchase
Agreement”), entered into between the Borrower and the Lender, and is subject
to, and Borrower and Lender shall be bound by, all the terms, conditions and
provisions of the Purchase Agreement. This Note shall become due and payable on
the earlier of April 1, 2012 or the date that is six (6) months following the
date of the Closing (as defined in the Purchase Agreement) (such earlier date
being the “Maturity Date”). Capitalized terms used herein but not defined herein
shall have the meanings ascribed to them in the Purchase Agreement.

The following is a statement of the rights of Lender and the terms and
conditions to which this Note is subject and to which the Lender, by acceptance
of this Note, agrees:

1.                   Payment. The principal amount of this Note, all accrued and
unpaid interest and all other amounts accrued under this Note shall, on the
Maturity Date, be payable in cash. No interest shall be payable other than as
set forth in the preceding sentence. All payments on account of principal and
interest shall be made in lawful money of the United States of America at the
principal office of the Lender, or such other place as the holder hereof may
from time to time designate in writing to the Borrower.

2.                   Prepayment. Borrower may prepay this Note in whole or in
part before it becomes due but in the event this Note is prepaid in whole prior
to the Maturity Date, Borrower shall be required to prepay interest on the
entire principal amount of this Note through the Maturity Date.

3.                   Application of Payments. All payments will be applied first
to the repayment of accrued fees and expenses under this Note, then to accrued
interest until all then outstanding accrued interest has been paid in full, and
then to the repayment of principal until all principal has been paid in full. If
after all applications of such payments have been made as provided in this
paragraph, then the remaining amount of such payments that are in either case in
excess of the aggregate Balance shall be returned to Borrower.

9

 

 

4.                   Transfer and Exchange. The holder of this Note may, prior
to the Maturity Date, surrender such Note at the principal office of the
Borrower for transfer or exchange. Within a reasonable time after notice to the
Borrower from such holder of its intention to make such exchange and without
expense to such holder, except for any transfer or similar tax which may be
imposed on the transfer or exchange, the Borrower shall issue in exchange
therefor another note or notes for the same aggregate principal amount as the
unpaid principal amount of the Note so surrendered, having the same maturity and
rate of interest, containing the same provisions and subject to the same terms
and conditions as the Note so surrendered. Each new Note shall be made payable
to such person or persons, or transferees, as the holder of such surrendered
Note may designate, and such transfer or exchange shall be made in such a manner
that no gain or loss of principal or interest shall result therefrom. The
Borrower may elect not to permit a transfer of the Note if it has not obtained
reasonably satisfactory assurance that such transfer: (a) is exempt from the
registration requirements of, or covered by an effective registration statement
under, the Securities Act of 1933, as amended, and the rules and regulations
thereunder and (b) is in compliance with all applicable state securities laws,
including without limitation receipt of an opinion of counsel, which opinion
shall be reasonably satisfactory to the Borrower.

5.                   New Note. Upon receipt of evidence reasonably satisfactory
to the Borrower of the loss, theft, destruction or mutilation of the Note, the
Borrower will issue a new Note, of like tenor and amount and dated the date to
which interest has been paid, in lieu of such lost, stolen, destroyed or
mutilated Note, and in such event the Lender agrees to indemnify and hold
harmless the Borrower in respect of any such lost, stolen, destroyed or
mutilated Note.

6.                   Events of Default. Each of the following shall constitute
an “Event of Default” hereunder:

 

(a)                 The Borrower shall fail to pay any principal, interest or
other amount payable hereunder on the applicable due date and such failure
continues for five (5) days;

(b)                 The Borrower shall (1) voluntarily terminate operations or
apply for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of the Borrower or of all or a
substantial part of the assets of the Borrower, (2) admit in writing its
inability, to pay debts as the debts become due, (3) make a general assignment
for the benefit of its creditors, (4) commence a voluntary case under the
Federal Bankruptcy Code (as now or hereafter in effect), (5) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, (6) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Federal Bankruptcy
Code or applicable state bankruptcy laws or (7) take any corporate action for
the purpose of effecting any of the foregoing;

(c)                 Without the Borrower’s application, approval or consent, a
proceeding shall be commenced, in any court of competent jurisdiction, seeking
in respect of the Borrower the liquidation, reorganization, dissolution,
winding-up, or composition or readjustment of debt, the appointment of a
trustee, receiver, liquidator or the like relief in respect of the Borrower or
all or any substantial part of the assets of the Borrower, or other like relief
in respect of the Borrower under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; and, if the
proceeding is being contested in good faith by the Borrower, the same shall
continue undismissed, or unstayed and in effect for any period of ninety (90)
consecutive days, or an order for relief against the Borrower shall be entered
in any case under the Federal Bankruptcy Code or applicable bankruptcy laws;

10

 

(d)                 The Borrower shall violate, or be in default under, any
material agreement, instrument or other document relating to any indebtedness
for money borrowed, and such default persists beyond any applicable cure period;

(e)                 The Borrower’s representations and warranties contained in
the Note Purchase Agreement shall prove to have not been true in any material
respect when made

(f)                  The Borrower shall be in material breach of any of covenant
or agreement contained in the Note Purchase Agreement; or

(g)                 The Borrower’s expenditures in any month shall exceed by
more than ten percent (10%) the projections in the Budget (as defined in the
Note Purchase Agreement) relating to such month, and the Lender shall not have
agreed in writing to such deviation within five (5) days of having been advised
of such deviation by the Borrower.

If any Event of Default shall occur, then, (i) at any time thereafter while such
Event of Default is continuing, the Lender by written notice to the Borrower
(the “Default Notice”) may declare the entire unpaid principal amount of this
Note, together with all accrued and unpaid interest thereon, to be due and
payable immediately and (ii) the rate of interest accruing on the Balance shall
increase to twenty-four percent (24.0%).

9. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York.

10. Collection Expenses. The Borrower further agrees, subject only to any
limitation imposed by applicable law, to pay all expenses, including reasonable
attorneys’ fees, incurred by the holder of this Note in endeavoring to collect
any amounts payable hereunder which are not paid when due.

11. Amendment. Any provision of this Note, except for the principal amount of
this Note and the interest rate in connection therewith, may be amended or
waived with the written consent of Borrower and the Lender.

12. Waiver. Borrower hereby waives presentment, protest, demand for payment,
notice of dishonor, and any and all other notices or demands in connection with
the deliver, acceptance, performance, default, or enforcement of this Note.

13. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

14. Addresses for Notices, etc. Any notice required or permitted hereunder shall
be given in writing and shall be conclusively deemed effectively given upon
personal delivery or delivery by courier, or on the first business day after
transmission if sent by confirmed facsimile transmission, in each case addressed
(i) if to Borrower, as set forth below the Borrower’s name on the signature page
of this Note, and (ii) if to Lender, at Lender’s address as set forth below
Lender’s name on the signature page of this Note, or at such other address as
the Borrower or Lender may designate by advance written notice to the other
parties hereto.

11

 

15. Headings; Interpretation. In this Note, (i) the meaning of defined terms
shall be equally applicable to both the singular and plural forms of the terms
defined; (ii) the captions and headings are used only for convenience and are
not to be considered in construing or interpreting this Note and (iii) the words
“including,” “includes” and “include” shall be deemed to be followed by the
words “without limitation”. All references in this Note to sections, paragraphs,
exhibits and schedules shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits and schedules attached hereto, all of which
exhibits and schedules are incorporated herein by this reference.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



12

 


IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers as of the date first above written.





BORROWER:

AMARANTUS BIOSCIENCES, INC.

By: /s/ Gerald Commissiong

Name: Gerald Commissiong

Title: COO

 

Address: 674 Almanor Ave., Sunnyvale, CA 94085

 

Acknowledged and agreed by Lender:

 

/s/ Samuel Herschkowitz

Dr. Samuel Herschkowitz

 



Address:

132 Willow Street

Brooklyn, NY 11201

 

13

 

 

